Exhibit 10(iii)A(70)

AMENDMENT NO. 1

TO AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT made as of this 23rd day of July, 2007, by and between Acuity
Brands, Inc. (the “Company”) and John K. Morgan (“Executive”);

WHEREAS, the Company and Executive entered into an Amended And Restated Change
In Control Agreement, dated as of April 21, 2006 (“CIC Agreement”); and

WHEREAS, Executive has entered into an amended and restated employment letter
agreement with the Company, dated as of July 23, 2007 (“Employment Agreement”),
providing for certain changes in Executive’s employment arrangements with the
Company; and

WHEREAS, the Employment Agreement provides that the CIC Agreement shall be
amended to modify the definition of Change in Control and in certain other
respects;

NOW, THEREFORE, the CIC Agreement is hereby amended, as follows:

1.

Section 2.2(c) is hereby amended by adding the following proviso to the end of
the present Section:

“provided, that, this subsection shall not include (and it shall not constitute
a Change in Control hereunder) a merger, consolidation, or other transaction
(“Noncovered Transaction”) which is voluntarily negotiated between the Company
and another entity if such other entity is one of the companies identified as a
“Direct Competitor” in the Restrictive Covenants Agreement described in
Paragraph 4.11 of the amended and restated employment letter agreement between
the Company and Executive, dated as of July 23, 2007 (“Employment Agreement”),
provided that the stockholders of Acuity Brands, Inc. receive or retain all
stock or substantially all stock in the Noncovered Transaction and do not
receive primary cash as consideration in the Noncovered Transaction.”



--------------------------------------------------------------------------------

2.

Section 2.5 is hereby amended by deleting the initial language of the Section
and substituting the following in lieu thereof:

“For purposes of this Agreement, “Good Reason” shall mean the occurrence
coincident with or after a Change in Control of any of events or conditions
described in Subsections (1) through (9) below. The Company and Executive agree
that events or conditions described below relate to the duties and
responsibilities of Executive and the terms and conditions of Executive’s
employment as set forth in the Employment Agreement. The termination of
Executive as an Executive Vice President of the Company at the effective time of
the Spinoff shall not constitute a Good Reason for Executive’s termination of
employment”

3.

Section 2.6(a) is hereby amended by adding the following to the end of the
present Section:

“and in each case described in either clause (1) or (2) in a transaction that
would not constitute a “Noncovered Transaction (as described in
Section 2.2(c));”

4.

Section 2 is hereby amended by the addition of a new Section 2.9:

“2.9 Spinoff. The proposed distribution of the stock of Acuity Specialty
Products Group, Inc. to the stockholders of Acuity Brands, Inc.”

5.

Section 3.1(b) is hereby amended by adding the following proviso after the word
“Disability” in the second line of the present Section:

“provided, that, the termination of Executive as an Executive Vice President of
the Company at the effective time of the Spinoff shall not constitute a
termination without Cause hereunder.”



--------------------------------------------------------------------------------

6.

This Amendment to the CIC Agreement shall be effective as of the date of this
Amendment. Except as hereby modified, the CIC Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

ACUITY BRANDS, INC.

By:

 

/s/ Vernon J. Nagel

 

/s/ John K. Morgan

  JOHN K. MORGAN